 1                                                  THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   S&W FOREST PRODUCTS, LTD., a British )
     Columbia corporation,                     )
10                                                         Case No. 2:19-cv-000202
                                               )
                                    Plaintiff, )
11                                                         STIPULATION AND ORDER OF
                                               )           DISMISSAL WITH PREJUDICE
           v.                                  )
12                                             )
     CEDAR SHAKE & SHINGLE BUREAU, a )
13                                                         NOTE ON MOTION CALENDAR:
     Washington nonprofit corporation,         )           OCTOBER 14, 2019
                                               )
14                                Defendant.   )
                                               )
15
             Whereas, the parties have fully compromised and settled the claims and counterclaim in
16
     the above-captioned action (the “Action”).
17
             NOW, THEREFORE, the parties hereby stipulate that the Action shall be dismissed in
18
     its entirety with prejudice and without costs or attorneys’ fees to any party.
19
             DATED: October 14, 2019
20
                                                   HAGLUND KELLEY LLP
21

22                                                 By: /s/ Michael E. Haglund (w/ consent)
                                                    Michael E. Haglund (Pro Hac Vice)
23                                                  Michael K. Kelley (Pro Hac Vice)
                                                    200 SW Market Street, Suite 1777
24                                                  Portland, OR 97201
                                                    Phone: (503) 225-0777
25                                                  mhaglund@hk-law.com
                                                    mkelley@hk-law.com
26
                                                   Attorneys for S&W Forest Products, Ltd.
27
                                                                                   LANE POWELL PC
     STIPULATION AND ORDER OF                                               1420 FIFTH AVENUE, SUITE 4200
     DISMISSAL WITH PREJUDICE                                                        P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
     Case No. 2:19-cv-00202                                                  206.223.7000 FAX: 206.223.7107
 1
                                                 LANE POWELL PC
 2
                                                 By/s/ Larry S.Gangnes
 3
                                                   Larry S. Gangnes, WSBA No. 08118
 4                                                 Heidi B. Bradley, WSBA No. 35759
                                                   Jessica Walder WSBA No. 47676
 5                                                 Joseph Adamson, WSBA No. 54752
                                                   1420 Fifth Avenue, Suite 4200
 6                                                 P.O. Box 91302
                                                   Seattle, WA 98111-9402
 7                                                 Telephone: 206.223.7000
                                                   gangnesl@lanepowell.com
 8                                                 bradleyh@lanepowell.com
                                                   walderj@lanepowell.com
 9                                                 adamsonj@lanepowell.com
10
                                                 Attorneys for the Cedar Shake & Shingle Bureau
11

12
                                        STIPULATED ORDER
13

14           Based on the foregoing Stipulation, and therefore being fully advised, the Court hereby

15   Orders as follows:

16           IT IS ORDERED, ADJUDGED AND DECREED that this Action is DISMISSED IN

17   ITS ENTIRETY WITH PREJUDICE and without costs or attorneys’ fees to any party.

18           DATED this 15th day of October, 2019.

19

20

21

22
                                                         A
                                                         Marsha J. Pechman
                                                         United States District Judge
23

24

25

26

27
                                                                                LANE POWELL PC
     STIPULATION AND ORDER OF                                            1420 FIFTH AVENUE, SUITE 4200
     DISMISSAL WITH PREJUDICE - 2                                                 P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
     Case No. 2:19-cv-00202                                               206.223.7000 FAX: 206.223.7107
 1                                   CERTIFICATE OF SERVICE

 2
             The undersigned certifies under penalty of perjury under the laws of the United States,
 3
     that on the date listed below, the document attached hereto was presented to the Clerk of the
 4
     Court for filing and uploading to the CM/ECF system. In accordance with their ECF registration
 5
     agreement and the Court’s rules, the Clerk of the Court will send e-mail notification of such filing
 6
     to all CM/ECF participants.
 7

 8           DATED this 14th day of October, 2019, at Seattle, Washington.

 9
                                                          /s/ Larry S. Gangnes
10                                                       Larry S. Gangnes
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
                                                                                   LANE POWELL PC
     STIPULATION AND ORDER OF                                               1420 FIFTH AVENUE, SUITE 4200
     DISMISSAL WITH PREJUDICE - 3                                                    P.O. BOX 91302
                                                                               SEATTLE, WA 98111-9402
     Case No. 2:19-cv-00202                                                  206.223.7000 FAX: 206.223.7107
